NOTICE OF ALLOWANCE  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on  
   02/04/2021. 
Claims 1-20 are pending in the Application.

Continuity/ priority information
Child Data: PCT/US19/65380, filed on 12/10/2019, now abandoned. Present Application 16215267, filed on 12/10/2018.

Allowable Subject Matter
Claims 1-20 are allowed.
 
The following is an examiner’s statement of reasons for allowance:  
 During the interview conducted on 03 February 2021, Applicant’s representative, Zhan John Cao with the Examiner discussed the 35 U.S.C. 112b rejection along with a proposed amendment that clarifies the W2R delay range for the transient detection, which is now incorporated in the Claims. The proposed amendment appears to overcome the prior art reference to CHINNAKKONDA et al. (U.S. Pub. No. 20170358369).

Consequently, Claims 1-20 are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: February 11, 2021
Allowability Notice 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111